FILED
                             NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LORENZO FOSSELMAN, AKA Lorenzo                   No. 11-15682
Fosselman, Jr.,
                                                 D.C. No. 4:06-cv-00375-PJH
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

RANDOLPH GIBBS, M.D.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Lorenzo Fosselman, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Fosselman

failed to raise a genuine dispute of material fact as to whether defendants Brager,

Lee, and Kates were aware of his need for surgery and therefore responsible for its

delay. See id. at 1057 (no deliberate indifference unless prison officials know of

and disregard an excessive risk to inmate health or safety).

      The district court did not abuse its discretion in declining to continue

defendants’ summary judgment motion because Fosselman failed to explain how

the additional information he sought would have been essential to defeat summary

judgment. See California ex rel. Cal. Dep’t of Toxic Substances Control v.

Campbell, 138 F.3d 772, 779-80 (9th Cir. 1998) (reviewing for an abuse of

discretion and setting forth relevant factors).

      The district court did not abuse its discretion in dismissing without prejudice

defendants Gibbs and Mattews for failure to effect timely service of process. See

Fed. R. Civ. P. 4(m) (requiring service within 120 days after the complaint is

filed); Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511-13 (9th Cir. 2001)

(discussing good cause and the district court’s broad discretion to extend time for

service or to dismiss without prejudice).


                                            2                                    11-15682
      The district court did not abuse its discretion in denying Fosselman’s

motions for reconsideration because Fosselman failed to show grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (reviewing for an abuse of discretion and

setting forth requirements for reconsideration).

      Fosselman’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    11-15682